—Appeals by the defendant from two judgments of the County Court, Westchester County (Smith, J.), both rendered April 24, 1998, convicting him of robbery in the first degree (three counts) under Indictment No. 96-855, and murder in the second degree, assault in the first degree, and attempted robbery in the first degree (two counts) under Indictment No. 97-15, upon jury verdicts, and imposing sentences. The appeals bring up for review the denial, after a hearing (West, J.), of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement authorities.
Ordered that the judgments are affirmed.
Early in the morning of May 12, 1996, the defendant and three accomplices robbed several people at gunpoint in the vestibule of an apartment building. About one hour later, they attempted to rob a nearby convenience store. During that incident, the defendant shot and killed a man in the store, and one accomplice shot a store employee in the arm. The defendant was convicted of three counts of robbery in the first degree with respect to the first incident, and of murder in the second degree, assault in the first degree, and two counts of attempted robbery in the first degree with respect to the second incident.
Contrary to the defendant’s contention, the hearing court properly denied that branch of his omnibus motion which was to suppress his statements to law enforcement authorities, and we find no reason to disturb the determination that he knowingly and voluntarily waived his Miranda rights (see, Miranda v Arizona, 384 US 436; People v Vasquez, 90 NY2d 972; People v Whilby, 277 AD2d 407; People v Ford, 277 AD2d 250).
*465The testimony of Desmon Anderson, one of the defendant’s accomplices, was sufficiently corroborated by independent evidence connecting the defendant to the crimes of which he was convicted (see, CPL 60.22 [1]; People v Breland, 83 NY2d 286; People v Dobey, 285 AD2d 655; People v Arevalo, 282 AD2d 754).
The defendant’s remaining contentions are without merit. Goldstein, J.P., Friedmann, McGinity and H. Miller, JJ., concur.